Citation Nr: 1805308	
Decision Date: 01/26/18    Archive Date: 02/07/18

DOCKET NO.  17-17 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an effective date earlier than December 19, 2012, for a grant of service connection for cervical spine degenerative disc disease, disc herniation, C6-C7 with a history of kyphosis.

2.  Entitlement to an effective date earlier than December 19, 2012, for a grant of service connection for right and left upper extremity radiculopathy.

3.  Entitlement to an initial evaluation in excess of 20 percent for cervical spine degenerative disc disease, disc herniation C6-C7 with a history of kyphosis (claimed as neck condition).

4.  Entitlement to initial evaluations in excess of 20 percent each for right and left upper extremity radiculopathy.

5.  Entitlement to a total disability rating due to individual unemployability (TDIU) due to cervical spine and bilateral upper extremity radiculopathy disabilities, pursuant to Rice v. Shinseki, 22 Vet. App. 477 (2009).

6.  Entitlement to service connection for depression, to include as secondary to service-connected cervical spine and bilateral upper extremity radiculopathy disabilities.

7.  Entitlement to service connection for a bilateral foot condition.

8.  Entitlement to service connection for a bilateral hand condition.

9.  Entitlement to service connection for a bilateral leg condition, claimed as numbness in bilateral legs and feet.

10.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for scoliosis (claimed as a back condition).

11.  Entitlement to service connection for headaches.


REPRESENTATION

Veteran represented by:	Madonna Richardson, Agent


ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from August 1977 to October 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The Veteran submitted a notice of disagreement (NOD) in September 2014.  A statement of the case (SOC) was issued in March 2017.  A timely substantive appeal was received in April 2017.  A supplemental SOC was issued in May 2017.

An October 2017 entry in the Veteran's electronic claims file labeled as medical treatment records from a government facility is a duplicate of information previously associated with the claims file prior to the issuance of the May 2017 supplemental SOC.  Accordingly, the Board finds that it may proceed with adjudication without prejudice to the Veteran. 

Jurisdiction for a claim of entitlement to a TDIU is established under Rice v. Shinseki, 22 Vet. App. 447 (2009), which found that where a claimant or the record raises the question of unemployability due to the disability for which an increased rating is sought, then part of the increased rating claim is an implied claim for TDIU.  The Veteran has submitted medical evidence alleging unemployability due to his service-connected disabilities.  Thus, the Board has expanded the present appeal to include a derivative claim for a TDIU as a component of the request for an increase of the cervical spine and upper radicular group evaluations.

This appeal was processed using the Virtual Benefits Management System (VBMS) and Legacy Content Manager paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for a back condition and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's original claim for service connection for disabilities of the cervical spine and upper radicular group was received on December 19, 2012, more than one year after discharge from service; there was no previous communication which could be interpreted as expressing a desire to claim service connection or a belief in entitlement to VA disability compensation for these conditions.

2.  The Veteran's cervical spine disability manifested through painful motion and corresponding functional impairment which more nearly approximates limitation of flexion to 15 degrees or less, with no evidence of ankylosis.

3.  Resolving all reasonable doubt in favor of the Veteran, the evidence reflects moderate incomplete paralysis of the bilateral upper extremities.

4.  Resolving all reasonable doubt in favor of the Veteran, his service-connected disabilities precluded him from securing and following substantially gainful employment as of December 19, 2012.

5.  Resolving all reasonable doubt in favor of the Veteran, the evidence establishes that his depression is aggravated by his service-connected cervical spine and upper radicular group disabilities.

6.  Bilateral leg, hand, and foot conditions are not shown to be causally or etiologically related to any disease, injury, or incident during service.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an effective date prior to December 19, 2012, for a grant of service connection for cervical spine degenerative disc disease, disc herniation, C6-C7 with a history of kyphosis have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).

2.  The criteria for the assignment of an effective date prior to December 19, 2012, for a grant of service connection for right and left upper extremity radiculopathy have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).

3.  The criteria for an initial evaluation of 30 percent, but no higher, for cervical spine degenerative disc disease, disc herniation C6-C7 with a history of kyphosis are met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2017).

4.  The criteria for a 30 percent rating for left upper extremity radiculopathy and a 40 percent rating for right upper extremity radiculopathy, but no higher, are met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.124a, Diagnostic Code 8510 (2017).

5.   The criteria for a TDIU from December 19, 2012, are met.  38 U.S.C. §§ 1155, (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16, 4.19 (2017).

6.  The criteria for service connection for depression, as secondary to service-connected cervical spine and upper extremity radiculopathy disabilities, are met. 38 U.S.C. § 1131 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

7.  The criteria for service connection for a bilateral foot condition have not been met. 38 U.S.C. § 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

8.  The criteria for service connection for a bilateral hand condition have not been met. 38 U.S.C. § 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

9.  The criteria for service connection for a bilateral leg condition have not been met. 38 U.S.C. § 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

VCAA compliant notice was provided to the Veteran via letters dated June 2013 and September 2013.  Additionally, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007).

The record reflects that VA has made reasonable efforts to obtain or assist in obtaining the records relevant to the matter decided herein.  The pertinent evidence associated with the claims consists of the service treatment records (STRs), post-service VA and private treatment records, Social Security Administration (SSA) records, and the Veteran's statements.  Here, VA has adequately discharged its duty to locate records and afforded the Veteran notice and opportunity to submit any identified records that may be in his possession.  The Veteran has not identified any outstanding records that have not been requested or obtained.  The Board therefore finds that VA has met its duty to assist in obtaining the relevant records.

In summary, the duties imposed by the VCAA have been considered and satisfied.   There is no additional notice that should be provided, nor is there any indication of further existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Thus, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



(CONTINUED ON NEXT PAGE)
II.  Earlier Effective Dates

The Veteran was granted service connection for cervical spine degenerative disc disease with disc herniation C6-C7 with a history of kyphosis and right and left upper extremity radiculopathy in a rating decision issued in December 2013; initial evaluations of twenty percent were assigned for the cervical spine, right upper extremity, and left upper extremity disabilities, effective December 19, 2012.  In his September 2014 NOD, the Veteran checked the box indicating a disagreement with the effective date of the award for these conditions.  No specific argument has been provided by the Veteran as to an appropriate effective date.

The effective date for an award of service connection based on an original claim generally "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i) (stating that the effective date for disability compensation is the "date of receipt of claim, or date entitlement arose, whichever is later").  As the Court has explained, "[t]he effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA."  Lalonde v. West, 12 Vet. App. 377, 382 (1999).  

One exception to this general rule is where an application for disability compensation is received within one year from separation from active service; in this situation, the effective date of an award "shall be" the day following separation from active service.  38 U.S.C. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  

Effective dates for service connection based on an original claim generally are not based on the date the condition began and cannot be any earlier than date of receipt of claim.  See, e.g., Lalonde, 12 Vet. App. at 382.  The Board notes that effective on March 24, 2015, VA amended its rules as to what constitutes a claim for benefits; such now requires that claims be made on a specific claim form prescribed by the Secretary, which is available online or at the local Regional Office.  See 79 Fed. Reg. 57,660  (Sept. 25, 2014).  However, since the present claim for an earlier effective date was pending to the Board prior to March 24, 2015, the prior rules governing formal/informal claims apply.  

Prior to March 24, 2015, VA recognized formal and informal claims.  A claim is defined as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).  An informal claim is any communication or action indicating intent to apply for one or more benefits, and must identify the benefit sought.  38 C.F.R. § 3.155(a).  VA must look to all communications from a claimant that may be interpreted as applications or claims both formal and informal for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

"The mere existence of medical records generally cannot be construed as an informal claim; rather, there must be some intent by the claimant to apply for a benefit.  See Brannon [v. West], 12 Vet. App. at 35 ('The mere presence of the medical evidence does not establish an intent on the part of the [appellant] to seek secondary service connection for the psychiatric condition.... While the Board must interpret the appellant's submissions broadly, the Board is not required to conjure up issues that were not raised by the appellant.'); 38 C.F.R. § 3.155(a) (2006) ('Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by [the Secretary] ... 'may be considered an informal claim.')."  Criswell v. Nicholson, 20 Vet. App. 501, 504 (2006).  

VA is obligated to determine all potential claims raised by the evidence.  See, e.g., Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed.Cir. 2004).  However, "the 'mere presence' of a diagnosis of a specific disorder in a VA medical report 'does not establish an intent on the part of the veteran' to seek service connection for that disorder."  Brannon v. West, 12 Vet. App. 32, 35 (1998).  Moreover, in MacPhee v. Nicholson, 459 F.3d 1323, 1326 (Fed.Cir. 2006) the Federal Circuit rejected the proposition that "medical records can be an informal claim."  

The Veteran's original claim for service connection for a neck condition was received on December 19, 2012.  No communication relating to a neck condition was received from the Veteran prior to that date.

Service connection for the cervical spine disability and upper extremity radiculopathy was subsequently granted in a rating decision issued in December 2013.  The grant of the claim was primarily based on an October 2013 medical opinion which found nexus between the Veteran's current condition, as reflected in June 2012 VA treatment records, and an in-service diagnosis of cervical kyphosis.  

After a thorough review of the record, the Board finds that there is nothing, which even liberally construed, could be deemed to be a claim of entitlement to service connection for a neck condition or upper extremity radiculopathy prior to December 19, 2012.  Regulations provide that an effective date of an award of service connection is the date of receipt of claim, or date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  Thus, the current date of award on December 19, 2012, is confirmed; the Veteran's request for an earlier effective date for the grants of service connection for cervical spine and left and right upper radiculopathy disabilities is denied.

In arriving at this decision, the Board notes that the Veteran has not raised a claim of clear and unmistakable error (CUE) as to the December 2013 rating decision granting entitlement to service connection for cervical spine and upper radicular group disabilities.  The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III.  Increased Ratings

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every item of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  The Board will summarize the relevant evidence and focus specifically on what the evidence shows or fails to show as to the claims.  When there is an approximate balance of evidence regarding an issue material to the determination of a matter, the benefit of the doubt in resolving the issue shall be given to the claimant.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53.

General rating principles

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2017).

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history and reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability; resolving any reasonable doubt regarding the degree of disability in favor of the claimant; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating; and evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 4.2, 4.3, 4.7, 4.10.

For an initial rating claim, consideration will be given to "staged ratings" since service connection was made effective.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In other words, where the evidence contains factual findings demonstrating distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of a staged rating would be necessary.  Id.  

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating shall be assigned.  38 C.F.R. § 4.7.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2017).  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different Diagnostic Codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2017).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

Factual Background

The Veteran submitted the underlying claim in December 2012.  In October 2013, a Disability Benefits Questionnaire was completed based upon review of the claims file.  The examiner noted that CAPRI records indicated complaints of neck pain with kyphosis at C5-6.  Ultimately, he opined that the cervical kyphosis seen in recent treatment record was related to the Veteran's service.

The Veteran underwent VA examination in November 2013.  The examiner noted a history of kyphosis and included diagnoses of degenerative cervical disc disease and C6-7 disc herniation.  Initial range of motion testing measured forward flexion to 30 degrees with objective evidence of painful motion at 15 degrees; extension to 40 degrees with objective evidence of painful motion at 30 degrees; right lateral flexion to 25 degrees with objective evidence of painful motion at 15 degrees; left lateral flexion to 30 degrees with objective evidence of painful motion at 25 degrees; right lateral rotation to 45 degrees with objective evidence of painful motion at 45 degrees; and left lateral rotation to 45 degrees with objective evidence of painful motion at 40 degrees.  After three repetitions, range of motion testing measured forward flexion to 35 degrees; extension to 40 degrees; right and left lateral flexion to 25 degrees; right lateral rotation to 45 degrees; and left lateral rotation to 35 degrees. The Veteran reported flare-ups rated at 10/10.  The examiner described functional loss with less movement than normal and pain on movement.  Localized tenderness or pain on palpitation was positive.  Guarding and spasms were also reported as positive, but did not result in abnormal gait or spinal contour.  Muscle strength and reflex testing returned normal results and no muscle atrophy was indicated.  Radiculopathy of the bilateral upper extremities was reported, with moderate intermittent pain and numbness.  The examiner indicated the involvement of the bilateral upper and middle radicular nerve groups and categorized the severity as moderate.  No other neurological abnormalities were present.  The examiner reported that intervertebral disc syndrome (IVDS) was present, but no incapacitating episodes in the last 12 months were noted.  The Veteran denied the use of any assistive devices.  The examiner stated that it was not feasible to provide an opinion as to whether pain, weakness, fatigability, or incoordination significantly limits functional ability during flare-ups as it would require speculation.

In a private opinion dated June 2015, Dr. H.G. stated her belief, based upon an interview of the Veteran and review of the claims file, that his cervical spine degenerative disc disease and upper extremity radiculopathy were aggravating his depressive disorder.  

In a March 2016 Residual Functional Capacity Evaluation, Dr. S. reported that, due to his cervical spine and upper extremity radiculopathy, the Veteran was unable to stand or walk for more than two hours and could not lift or carry more than 10 pounds consistently.  He estimated that the Veteran would miss more than three days per month due to his medical conditions.  Dr. S. concluded that he would not be able to maintain substantially gainful employment due to the physical and mental impact of his cervical spine and upper extremity radiculopathy disabilities.

The Veteran underwent further VA examination in conjunction with his claim for an increased rating in May 2017.  The examiner indicated diagnoses of degenerative arthritis of the spine, kyphosis, degenerative cervical disc disease, and C6-7 disc herniation.  Symptoms reported by the Veteran included pain and decreased range of motion.  He rated pain as 10/10 treated with medication and reported daily flare-ups.  The examiner documented the right hand as dominant.  Upon physical examination, forward flexion was measured to 45 degrees, extension to 30 degrees, right and left lateral flexion to 45 degrees, right lateral rotation to 70 degrees, and left lateral rotation to 60 degrees.  Although abnormal, the examiner stated that the range of motion did not contribute to functional loss.  No pain with weight-bearing was indicated.  Objective evidence of localized tenderness or pain on palpation was noted in the mid-cervical area.  No additional loss of function or range of motion after three repetitions was observed.  The examiner stated that it was not possible to render an opinion as to whether or not the Veteran's pain, weakness, fatigability or incoordination could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time because it would be mere speculation to determine the potential amount of range of motion loss without seeing him during an actual flare.  Muscle spasm of the cervical spine was reported, but did not result in abnormal gait or spinal contour.  Muscle strength and reflex testing returned normal results and no muscle atrophy was indicated.  Radiculopathy of the bilateral upper extremities was reported, with mild intermittent pain and numbness.  The examiner indicated the involvement of the bilateral upper radicular nerve group and categorized the severity as mild.  Ankylosis and IVDS were not indicated.  The Veteran reported occasional use of a cane for his back condition.  The examiner stated that the functional impact of the neck condition resulted in mild impairment on activities that involve lifting, driving and rapid head movements.

Cervical spine 

The Veteran contends that an initial rating in excess of 20 percent is warranted for his service-connected cervical spine degenerative disc disease, disc herniation C6-C7 with a history of kyphosis.
The Veteran's cervical spine disability is presently rated under Diagnostic Code 5242, for degenerative arthritis of the spine.  Pursuant to Diagnostic Code 5003, degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes.  38 C.F.R. § 4.71a, Diagnostic Codes 5003.

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 20 percent rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable anklyosis of the entire cervical spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine.  Unfavorable ankylosis of the entire spine warrants a 100 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code, 5242.

After careful consideration of the lay and medical evidence of record, the Board finds an initial rating of 30 percent, but no higher, is warranted for the Veteran's service-connected cervical spine degenerative disc disease, disc herniation C6-C7 with a history of kyphosis.

Upon VA examination in November 2013, range of motion testing measured forward flexion to 30 degrees with objective evidence of painful motion at 15 degrees.  The examiner noted functional loss due to less movement than normal and pain on motion.  He further described the functional impact as affecting the Veteran's ability to mop, drive, or lift heavy objects and stated that physical labor would cause further neck damage.

While the Veteran's limitation of cervical spine motion was to 30 degrees, the examiner detected objective evidence of pain at 15 degrees on forward flexion; he also reported that the pain on motion resulted in functional loss.  The joint function of the cervical spine was therefore limited in that plane of motion, due to pain having a functional impact.  Accordingly, with consideration of the Veteran's complaints of neck pain as well as the functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint, the Board finds that the cervical spine disability most nearly approximated limitation of forward flexion of 15 degrees.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.  Resolving all reasonable doubt in the Veteran's favor, the Board concludes that an initial evaluation of 30 percent, but no higher, is warranted for the service-connected cervical spine disability.

The Board has considered whether a rating in excess of 30 percent is warranted during any portion of the period on appeal.  The maximum rating for limitation of motion of the cervical spine is 30 percent.  Where, as in this case, the Veteran is awarded the maximum rating assignable for limitation of motion, additional consideration of the provisions of DeLuca is not required in this case.  See Johnson v. Brown, 10 Vet. App. 80, 85 (1997).  

Furthermore, the most recent VA examination in May 2017 returned improved range of motion measurements when compared with the November 2013 findings.  Additionally, the evidence does not reflect the presence of ankylosis, either favorable or unfavorable, or suggest symptoms approximating the condition.  Therefore, a higher rating until the General Rating Formula for Diseases and Injuries of the Spine is not available to the Veteran.  

As to a possible increased evaluation for IVDS based on incapacitating episodes under Diagnostic Code 5243, the Board notes that the evidence of record is in conflict as to the presence of IVDS.  The November 2013 VA examination report was positive for IVDS; the May 2017 VA examination report found no evidence of IVDS.  However, no incapacitating episodes were reported on the November 2013 that reflected a diagnosis of IVDS.  Thus, the assignment of a disability rating for IVDS based on incapacitating episodes is not warranted and would not benefit the Veteran by affording a rating in excess of the 30 percent assigned herein.

The Veteran is rated separately for radiculopathy in the upper extremities, as discussed further below.  The Board has considered whether any other separate disability ratings would be appropriate under the diagnostic codes pertinent to rating neurological disorders.  However, no other neurological findings were noted at any time during the appeal period.  As such, the assignment of any other separate ratings is not warranted.

The Board acknowledges that the Veteran is competent to provide evidence about his disability; for example, he is competent to describe symptoms such as pain.  See Layno v. Brown, 6 Vet. App. 465 (1994).  He is also credible to the extent that he sincerely believes he is entitled to a higher rating.  However, he is not competent to identify a specific level of disability according to the appropriate Diagnostic Code.  Competent evidence concerning the nature and extent of the Veteran's condition was provided by the VA examiners who have interviewed and evaluated him during the current appeal.  The medical findings as provided in the various VA examination reports directly address the criteria under which this disability is evaluated.  Thus, the competent lay evidence is outweighed by the competent medical evidence that evaluates the true extent of his disabilities.  

In conclusion, the probative evidence of record supports a finding that the criteria are met for a rating of 30 percent, but no higher, for the service-connected connected cervical spine degenerative disc disease, disc herniation C6-C7 with a history of kyphosis.  To that extent, the Veteran's claim for an initial rating in excess of 20 percent for a cervical spine disability is granted. 

Upper extremity radiculopathy 

The Veteran contends that an initial rating in excess of 20 percent is warranted for the service-connected bilateral upper extremity radiculopathy disability.

The Veteran's radiculopathy disability is presently rated under Diagnostic Code 8510, concerning the evaluation of upper radicular group paralysis.  Under Diagnostic Code 8510, mild incomplete paralysis is rated 20 percent disabling for both the major and minor side.  Moderate incomplete paralysis is rated as 40 percent disabling on the major side and 30 percent disabling on the minor side. Severe incomplete paralysis of the radicular group is rated 50 percent disabling on the major side and 40 percent disabling on the on the minor extremity.  Complete paralysis of the upper radicular group, with all shoulder and elbow movements lost or severely affected and hand and wrist movements not affected, warrants a 70 percent rating for the major side and a 60 percent rating for the minor side.  38 C.F.R § 4.124a, Diagnostic Code 8510.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating is for the mild, or at most, the moderate degree. The disability ratings for the peripheral nerves are for unilateral involvement; when bilateral, the ratings combine with application of the bilateral factor.  See 38 C.F.R. § 4.124a, Note at "Diseases of the Peripheral Nerves."

Words such as "moderate" and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6. 

Upper extremity ratings also depend on whether the disabled extremity is the major or minor extremity.  The major extremity is the one predominantly used by the Veteran.  Only one extremity may be considered major.  38 C.F.R. § 4.69 (2017). The May 2017 VA examination report documented that the Veteran's dominant hand is the right.  Thus, his right upper extremity is his major extremity and his left upper extremity is his minor extremity.

After careful consideration of the lay and medical evidence of record, the Board finds that ratings of 30 percent for left (minor) side and 40 percent for right (major) side upper extremity radiculopathy are warranted.

Upon examination in November 2013, the examiner indicated the involvement of the nerve roots at C5-6 (upper radicular group) and C7 (middle radicular group).  She categorized the severity as moderate bilaterally.  The examination documented the Veteran's report of moderate intermittent pain and numbness in his upper extremities.  

Therefore, the Board finds that the criteria were met for the assignment of ratings based upon moderate incomplete paralysis as shown in the November 2013 examination report.  

Higher ratings in excess of 30 percent (for the minor upper extremity) and 40 percent (for the major upper extremity) are not warranted, as the record does not reflect evidence of severe incomplete paralysis or complete paralysis.  Indeed, upon the most recent examination in May 2017, the Veteran reported mild symptoms.  However, the June 2015 private evaluation conducted by Dr. H.G. stated that the upper extremity radiculopathy contributed to aggravation of the Veteran's depression.  The November 2013 VA examination report contains findings of moderate severity.  Therefore, while noting the May 2017 VA examination findings of mild incomplete paralysis, reasonable doubt is resolved in favor of the Veteran to assign a 30 percent rating for left side and 40 percent for right side moderate incomplete paralysis of the upper radicular group.  

The Board has considered all potentially applicable provisions of the rating schedule, whether or not they have been raised by the Veteran or his representative, as required by Schafrath, 1 Vet. App. 589.  However, the evidence of record does not provide a basis upon which to assign increased disability ratings in excess of those granted herein.  

To the extent that the November 2013 VA examination report noted the involvement of the middle radicular group, the Board has considered the Note at "Diseases of the Peripheral Nerves" which states that "combined nerve injuries should be rated by reference to the major involvement, or if sufficient in extent, consider radicular group ratings."  See 38 C.F.R. § 4.124a.  As the May 2017 VA examination report did not indicate involvement of the middle radicular group and the manifestations of the radiculopathy involve the same symptomatology already contemplated in the assigned ratings under Diagnostic Code 8510, a separate rating is not warranted.  See 38 C.F.R. § 4.14 (prohibiting pyramiding).  

Finally, a separate rating for limitation of motion or other functional limitations is not warranted because the pain, weakness, and sensory disturbances that contribute to the functional limitations, including loss of range of motion, are expressly addressed by the criteria for rating diseases of the peripheral nerves under Diagnostic Code 8510.  See Esteban, 6 Vet. App. at 262; see also, e.g., 38 C.F.R. 
§§ 4.14 and 4.124a, DC 8510 (describing paralysis as "shoulder and elbow movements lost or severely affected...").

The Board acknowledges that the Veteran is competent to provide evidence about his disability; for example, he is competent to describe symptoms such as pain.  See Layno, 6 Vet. App. at 465.  He is also credible to the extent that he sincerely believes he is entitled to a higher rating.  However, he is not competent to identify a specific level of disability according to the appropriate Diagnostic Code.  Competent evidence concerning the nature and extent of the Veteran's condition was provided by the VA examiners who have interviewed and evaluated him during the current appeal.  The medical findings as provided in the various VA examination reports directly address the criteria under which this disability is evaluated.  Thus, the competent lay evidence is outweighed by the competent medical evidence that evaluates the true extent of his disabilities.  

In conclusion, after weighing the probative evidence and resolving reasonable doubt in favor of the Veteran, the Board finds that ratings of 30 percent for left (minor) upper extremity radiculopathy and 40 percent for right (major) upper extremity radiculopathy, but no higher, are warranted.  To that extent, the Veteran's claim for initial ratings in excess of 20 percent for bilateral upper extremity radiculopathy is granted.

Other considerations

The Veteran has not raised any other issues with respect to the increased rating claims, nor have any other assertions been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Total disability rating due to individual unemployability

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The term unemployability as used in VA regulations governing total disability ratings is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a living wage).  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995). 

In light of the increased ratings assigned herein, the Veteran's disabilities are rated as follows: 30 percent for a cervical spine disability, 40 percent for right upper extremity radiculopathy, and 30 percent for left upper extremity radiculopathy.  Thus, the Veteran qualifies under the schedular requirements for a TDIU.  

Upon VA examination in November 2013, the examiner stated that the cervical spine disability had an impact on the Veteran's ability to work in that it prevented him from lifting heavy objects and interfered with his ability to mop and drive.  She stated that performing physical labor could cause further neck damage.

Records reflect that the Veteran was deemed disabled by SSA standards in September 2010 due to back, musculoskeletal, and connective tissue conditions.  He reported working as a janitor from April 1997 to March 2000 and in a maintenance role from April 2000 to September 2010.  The last position required moving furniture and frequent lifting of 30 pounds.  The Veteran graduated from high school and completed a data entry program at ITT Technical Institute in 1982. 

In a June 2015 private evaluation, after review of the claims file and interview of the Veteran, Dr. H.G. opined that the Veteran's cervical spine disability and upper extremity radiculopathy were aggravating his depression and preventing him from maintaining substantially gainful employment.  The doctor stated that the Veteran could not be expected to sustain the stress from a competitive work environment or engage in gainful activity due to his cervical spine and radiculopathy disabilities.  She stated that the symptoms complex related back to his original claim date of December 19, 2012. 

In a March 2016 Residual Functional Capacity Evaluation, Dr. S. reported that, due to his cervical spine and upper extremity radiculopathy, the Veteran was unable to stand or walk for more than two hours and could not lift or carry more than 10 pounds consistently.  He estimated that the Veteran would miss more than three days per month due to his medical conditions.  Dr. S. concluded that the Veteran would not be able to maintain substantially gainful employment due to the physical and mental impact of his cervical spine and upper extremity radiculopathy disabilities.

In May 2017, the VA examiner stated that the functional impact of the neck condition resulted in mild impairment on activities that involve lifting, driving, and rapid head movements.

After a careful review of the evidence of record, the Board finds that the evidence indicates that the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation as of December 19, 2012.  The Board finds the private examiner's opinion from June 2015 to be highly probative in this case.  The private examiner thoroughly reviewed the Veteran's record and interviewed the Veteran before concluding that he is unable to maintain employment due to his service-connected cervical spine and upper radicular group disabilities.  The findings of the March 2016 evaluation and the VA examination reports of record are also probative to the unemployability determination.

Therefore, given the severity of the Veteran's cervical spine and upper radiculopathy symptoms and his physical limitations due to his multiple service-connected disabilities in combination with his education and work history, the Board resolves all doubt in the Veteran's favor and finds that his service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment.  Accordingly, entitlement to a TDIU is warranted from December 19, 2012.  38 U.S.C. §§ 1155, 5110(b)(2); 38 C.F.R. §§ 3.400, 3.340, 3.341, 4.16.

IV.  Service Connection

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every item of evidence of record.  Gonzales, 218 F.3d at 1380-81.  The Board will summarize the relevant evidence and focus specifically on what the evidence shows or fails to show as to the claims.  When there is an approximate balance of evidence regarding an issue material to the determination of a matter, the benefit of the doubt in resolving the issue shall be given to the claimant.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53.

A.  Legal Criteria

Service connection may be granted for a disability resulting from injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C. § 1131; 38 C.F.R. 
§ 3.303.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of entitlement to service connection, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  A veteran seeking service connection must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  

Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either proximately caused by or proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Service connection may also be granted for certain chronic diseases if manifested to a degree of 10 percent or more within one year of separation from active service.  38 U.S.C. §§ 1101, 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309.  If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Arthritis is included in the list of chronic diseases under 38 C.F.R. § 3.309(a).  

Whether lay evidence is competent and sufficient in a particular case is an issue of fact.  Lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (where the condition is simple, for example, a broken leg, but not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  Consequently, VA may favor one medical opinion over another, provided an adequate basis is provided.  See Owens v. Brown, 7 Vet. App. 429 (1995).

Depression

The Veteran contends that service connection is warranted for depression, to include as secondary to his service-connected cervical spine and upper extremity radiculopathy disabilities.

As an initial matter, the Board notes that the Veteran has a current diagnosis of depression, as reflected in VA treatment records reflecting depression as an active problem in March 2017 and a June 2015 Disability Benefits Questionnaire with accompanying medical opinion from Dr. H.G.  Thus, the first element of the service connection analysis is met.

Dr. H.G.'s medical opinion states her belief, based upon an interview of the Veteran and review of the claims file, that his cervical spine degenerative disc disease and upper extremity radiculopathy are more likely than not aggravating his depressive disorder.  In support of her opinion, Dr. H.G. provided a detailed rationale and cited to medical treatises discussing the relationship between pain and depression.

The Board notes no conflicting medical evidence of record.  The doctor's opinion that the Veteran's depression was aggravated by his cervical spine degenerative disc disease and upper extremity radiculopathy provides sufficient grounds to grant service connection for the condition.  See 38 C.F.R. § 3.310.  In resolving all reasonable doubt in the Veteran's favor, the Board determines that the depression was aggravated by the service-connected cervical spine degenerative disc disease and upper extremity radiculopathy disabilities, and thus service connection is warranted.  38 C.F.R. § 3.102.


Bilateral leg, hand, and foot conditions

The Veteran contends that service connection is warranted for arthritis in his hands and feet, as well as numbness in his bilateral legs and feet.

As an initial matter, the Board notes that the Veteran has a current diagnosis of arthritis in his hands and feet.  VA treatment records from August 2011 note chronic arthritis the feet and degenerative joint disease in the fingers.  A January 2012 record notes osteoarthritis pain in the hands and feet.  Additionally, a February 2017 active problem list from VA treatment records included sciatica and paresthesias.  Thus, the first element of the service connection analysis is met.

However, the Board can find no relevant complaints or treatment during the Veteran's service.  A dental health questionnaire completed in July 1987 contained his denial of any recent illnesses or use of medication.  A Report of Medical History completed that same month included his statement that his health was "ok except for recent back trouble."  The Veteran denied swollen or painful joints and foot trouble.  He marked "I don't know" for arthritis, rheumatism, or bursitis, and answered positively regarding cramps in his legs and knee problems.  Later, in an August 1978 Report of Medical History, he answered affirmatively regarding swollen or painful joints, but denied foot trouble, arthritis, rheumatism, or bursitis.  The examiner noted that the joints complaint was in relation to his congenital scoliosis.  In an accompanying Report of Medical Examination, the examiner found the Veteran's upper extremities, feet, and lower extremities to be normal.  

The Veteran has provided no lay evidence other than his initial claim alleging service connection.  While the medical evidence supports a finding of current diagnoses in the bilateral legs, hands, and feet, there is no indication that these conditions had their onset in service; no probative evidence of a nexus between the Veteran's service and these conditions is contained in the claims file.  Additionally, chronicity during service or continuity of symptomatology after service is not demonstrated by the evidence of record.  38 C.F.R. § 3.303(b), 3.307, 3.309.

The Veteran was not provided with a VA examination in conjunction with these claims. The Board is mindful of the test prescribed in McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), regarding whether a medical examination is necessary to adjudicate a claim, and finds that the absence of an examination addressing these specific matters on appeal is not prejudicial to the Veteran's claims as he has not met the criteria under McLendon to warrant such an examination.  Furthermore, the service and post-service medical records presently associated with the claims file provide sufficient evidence to decide the issue.  Thus, a VA examination is therefore not necessary to adjudicate the claims. 

 Specifically, the Board finds that the Veteran has not met all four elements set forth in McLendon, with regard to his claims to service connection for bilateral leg, hand, and foot conditions.  McLendon requires that a VA examination be provided when there is: (1) competent evidence of current disability or recurrent symptoms; (2) establishment of an in-service event, injury, or disease; (3) an indication that the current disability may be associated with the in-service event; and (4) insufficient competent medical evidence to decide the claim.  In this case, the Board finds that the evidence or record does not establish an in-service event, injury, or disease relating the claimed conditions to the Veteran's active service. The second and third elements of the McLendon test have not been met. The absence of medical examinations addressing the theory at issue in the present case does not constitute a breach of VA's duty to assist.  Furthermore, the Board concludes that the existing clinical evidence of record is sufficient to decide the claims on appeal, such that remanding the case for an examination to address these matters would be an unnecessary expenditure of VA resources.

The Veteran and his representative have been given opportunities to submit or identify evidence or arguments in support of the claims, but have failed to do so.  See 38 U.S.C. § 5107(a) (noting that it is a claimant's responsibility to support a claim for VA benefits).  

Thus, absent probative evidence of the claimed conditions in service, or any indication of a relationship between the conditions and the Veteran's service, service connection is not warranted.  The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.


ORDER

Entitlement to an effective date earlier than December 19, 2012, for a grant of service connection for cervical spine degenerative disc disease, disc herniation, C6-C7 with a history of kyphosis is denied.

Entitlement to an effective date earlier than December 19, 2012, for a grant of service connection for right and left upper extremity radiculopathy is denied.

Entitlement to an initial rating of 30 percent, but no higher, for cervical spine degenerative disc disease, disc herniation, C6-C7 with a history of kyphosis is granted.

Entitlement to initial ratings of 30 percent for left (minor) upper extremity radiculopathy and 40 percent for right (major) upper extremity radiculopathy is granted.

Entitlement to a total disability rating for individual unemployability is granted, effective December 19, 2012, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to service connection for depression, to include as secondary to service-connected cervical spine degenerative disc disease and upper extremity radiculopathy disabilities, is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to service connection for a bilateral foot condition is denied.

Entitlement to service connection for a bilateral hand condition is denied.

Entitlement to service connection for a bilateral leg condition is denied.


REMAND

New and material evidence - service connection for scoliosis (claimed as a back condition)

The Veteran contends service connection is warranted for a back condition.  

By way of background, the Veteran submitted a claim of entitlement to service connection for a back disorder in September 1980.  The claim was denied in a December 1980 rating decision, which noted that the Veteran complained of back pain in service and was discharged due to a diagnosis of congenital scoliosis.  A physical evaluation board found that it existed prior to enlistment and was not aggravated by service.  The Veteran was advised that scoliosis is a constitutional or developmental abnormality and not a disability under the law.  The Veteran was provided notice of the rating decision in a January 1981 letter.

Subsequently, the Veteran submitted a claim in December 2012 seeking entitlement to service connection for a back condition.  A December 2013 rating decision declined to re-open the previously denied claim on the grounds that new and material evidence was not present.  The Veteran perfected a timely appeal.

Thereafter, the Veteran provided a January 2017 note from a neurologist, which stated that review of the prior VA decisions revealed discrepancies, namely, that the Veteran was denied service connection for scoliosis when he in fact suffers from kyphoscoliosis.  SSA records were obtained, which showed that the Veteran was disabled due to degenerative disc disease and degenerative joint disease of the back.

The Veteran's representative submitted a statement in November 2016, in which she wrote, "Filing clear and unmistakable error for denial of scoliosis on active duty."  

The AOJ has not yet addressed the allegations pertaining to clear and unmistakable error (CUE) in relation to the denial of entitlement to service connection for scoliosis and the Board is precluded from doing so in the first instance.

The Veteran's challenge of CUE with the denial of service connection for scoliosis is inextricably intertwined with his current appeal on the issue of whether new and material evidence has been received to reopen a previously denied claim of service connection for scoliosis (claimed as a back disorder).  This is so because, a favorable disposition in regard to the allegation of CUE directly impacts whether there remains a case or issue in controversy concerning a reopening of a finally disallowed claim of service connection for scoliosis, based on new and material evidence.  As such, the unadjudicated CUE matter should be remandedto the AOJ for consideration in the first instance.  See Tyrus v. Shinsiski, 166, 177 (2009) (en banc); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on issue cannot be rendered until the other issue has been considered).  Hence, the Board defers appellate consideration of the issue of whether new and material evidence has been received to reopen a previously denied claim of service connection for scoliosis (claimed as back disorder), pending the completion of actions directed by this REMAND.

Therefore, on remand, the AOJ should provide the Veteran and his representative with the appropriate forms, if any, as well as notice of the laws and regulations governing CUE claims.  Subsequently, if presented with a properly plead CUE motion specific to an identified rating decision, then the RO must adjudicate that CUE matter in a formal rating decision which, if denied, is appealable to the Board.  See 38 U.S.C. § 5102; 38 C.F.R. § 20.1404 (2017).

Service connection for headaches

In the November 2016 statement submitted by the Veteran's representative, she alleged that the claimed headache condition was secondary to his scoliosis.  Thus, the claim of entitlement to service connection for headaches is inextricably intertwined with the issue of whether new and material evidence has been received to reopen the claim of service connection for scoliosis (claimed a back disorder), as the headache claim is dependent on the back claim.  See Harris v. Derwinski, 1 Vet. App. at 183.  Therefore, the Board will also defer appellate consideration of issue of entitlement to service connection for headaches at this time.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and his representative and inform them that the November 2016 claim for CUE, with respect to a denial of service connection for scoliosis, is incomplete, and notify them of the information necessary to complete the filing of that claim.  Provide the Veteran and his representative with the appropriate forms, if any, and notice of the laws and regulations governing CUE claims.  38 U.S.C. § 5102 (2012).

The Veteran and his representative are referred to the provisions of 38 C.F.R. § 20.1404(b) for guidance in order to complete the Veteran's claim of CUE, which reflect that a CUE claim must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law, the legal or factual basis for such allegations, and an explanation of why the result would have been manifestly different but for the alleged error.  See 38 U.S.C. § 5109A (2012); 38 C.F.R. §§ 3.105(a), 3.2600(e), 20.1403 (2017).

2.  After affording the Veteran a reasonable period to respond, if provided with a CUE claim specific to an identified rating decision, then adjudicate that CUE claim in a formal rating decision announcing its findings and determination.

If the CUE claim is not granted to the Veteran's satisfaction, notify the Veteran and his representative of the decision and of the Veteran's appellate rights.

(Note:  The Veteran and his representative are hereby reminded that to obtain appellate review of an issue not currently on appeal before the Board, a timely appeal (consisting of a notice of disagreement, and after the issuance of a statement of the case, a timely substantive appeal) must be filed.  While the AOJ must afford the Veteran the requisite time period in which to do so, the Veteran and his representative are advised that the Veteran should initiate and complete an appeal of the CUE claim, if he so desires, as soon as possible to avoid unnecessary delay in connection with his current appeal).

4.  After completing the above, and any other development deemed necessary, re-adjudicate, based on the entirety of the evidence, the issues of whether new and material evidence has been received to reopen a previously denied claim of service connection for scoliosis (claimed as a back disorder) and entitlement to service connection for a headache condition.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


